Citation Nr: 1529479	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant had National Guard service from October 1962 to May 1969, with a period of active duty for training (ACDUTRA) from November 1962 to May 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, the Board remanded the case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's theory of entitlement is essentially that he served at Fort Drum from 1962 to 1968, and during that time was repeatedly exposed to herbicide agents, both directly and as a result of exposure to contaminated soil from previous herbicide use.  

In that regard, it is noteworthy that a member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard active duty to be considered federalized (and qualifying for VA benefits), the National Guardsman must have been ordered into Federal service for that period under 32 U.S.C. §§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990).  Consequently, the threshold questions in this matter are what periods of active duty were federalized and whether the appellant was on such a period of duty when he alleges being exposed to herbicide agents.

The Board's May 2014 remand instructed the AOJ to request that the appellant identify the dates of his alleged exposure to herbicides at Fort Drum, to seek service department clarification of whether he was on federalized (and qualifying for VA benefits) service at those times, and whether or not the nature of his duties was such that he would have served in an area of Fort Drum where the spraying of herbicides took place.  Then, for each confirmed service period, the AOJ was to verify by a Compensation and Pension (C&P) Service review of the Department of Defense's (DoD) inventory of Agent Orange operations and, failing that, a Joint Services Records Research Center (JSRRC) inquiry, whether herbicide agents were used at Fort Drum during the verified alleged periods of federalized service.  The appellant identified the following periods as dates he was exposed: (a) August 29, 1964 to September 12, 1964; (b) August 14, 1965 to August 28, 1965; (c) August 13, 1966 to August 27.  1966; (d) February 25, 1967 to February 26, 1967; (e) June 24, 1967 to July 8, 1967; (f)  May 18, 1968 to June 1, 1968; and (g) June 8, 1968 to June 9, 1968.  The AOJ obtained service personnel records that confirm the appellant was on ACDUTRA, but did not make a formal finding for the record as to whether each such period was in federalized service as instructed.  Furthermore, although the AOJ conducted a JSRRC inquiry (and a C&P inquiry, as ordered by the May 2014 remand) to verify the appellant's alleged exposure to herbicides, it only addressed the period from August 29, 1964 to October 29, 1964.  Therefore, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the record includes a February 1984 letter from the U.S. Army Toxic and Hazardous Materials Agency at Aberdeen Proving Ground, Maryland, indicating that beginning in May 1984 and lasting for several months thereafter it was to conduct an exploratory survey to assess the soil at Fort Drum for contamination by herbicide agents.  According to the letter, interviews during a preliminary installation evaluation in 1980 indicated that herbicide agents were used on the range impact areas to "improve the line of vision from observation points to target impact areas and to control brush along roads in the main impact area."  The interviews also indicated herbicide agents were used during the 1960s through the early 1970s.  Further development to determine whether the appellant was exposed to an herbicide agent (as defined in 3.307(a)(6) during a verified period of federalized active duty may be necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for arrange for verification of each of the periods of service during which the appellant has alleged herbicide exposure, listed as follows: 

(a) August 29, 1964 to September 12, 1964; 
(b) August 14, 1965 to August 28, 1965; 
(c) August 13, 1966 to August 27.  1966; 
(d) February 25, 1967 to February 26, 1967; \
(e) June 24, 1967 to July 8, 1967; 
(f)  May 18, 1968 to June 1, 1968; and 
(g) June 8, 1968 to June 9, 1968.

i. For each of the above-listed  periods the AOJ must obtain certification as to whether the appellant was called to federalized (and qualifying for VA benefits) service as a member of the National Guard under 32 U.S.C.A. § 316, 502, 503, 504, or 505.  

ii. For each of the above periods when he is shown to have been in federalized service, the AOJ should conduct exhaustive development to determine (A) whether the appellant in fact served/was stationed at Fort Drum, and (B) whether or not his duties were such that he would have been in (or near) an area where herbicide agents listed in 38 C.F.R. § 3.307(a)(6) were used, when they were used.  

iii. For each of the above periods, the AOJ must make specific findings as to:

a. Whether or not the appellant was on federalized (and qualifying for VA benefits) service at Fort Drum; 

b. Whether there was storage, spraying, use, or transportation of herbicide agents listed in 38 C.F.R. § 3.307(a)(6) at Fort Drum at the time; and 

c. Whether the appellant's duties at Fort Drum were such that they would have placed him in a location where he would have been exposed to the listed herbicide agents.  

2. The AOJ should arrange for any further development indicated, and then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

